COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00226-CV


IN RE LESLIE STUART                                                    RELATOR
DEHORNEY


                                     ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2011-60982-393

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The court has considered relator’s petition for writ of habeas corpus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of habeas corpus and motion for emergency

relief are denied.

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and PITMAN, JJ.

DELIVERED: July 12, 2018

      1
       See Tex. R. App. P. 47.4, 52.8(d).